Title: To James Madison from Francis Scott Key, 1807
From: Key, Francis Scott
To: Madison, James



Sir, 
Geo: Town Monday Evg. 1807-08

We are constrained to trouble you on a subject which we have in vain endeavoured to effect without your interposition.  We are engaged as Counsel for Samuel Swartout a prisoner confined under a military guard in the marine barracks.
We have applied to the Commandant & have been refused admittance to consult with him as his Counsel.
We then sollicited the Secretary at War to grant us an order for an interview, who informed us that he had nothing to do with it & would give us no further answer.
We now Sir most respectfully present to you a similar request & beg that we may receive permission as Counsel for the accused to communicate with him upon a subject highly important to his interest which will be agitated in Court tomorrow, and if not convenient (however we may wish it) to afford us an answer this evening we will do ourselves the honor of calling on you at 10 O’Clock tomorrow upon our way to Court.
If Sir, this application to you should be considered as irregular we pray you to receive it as addressed through you to His Excellency the President of the United States.  We are sir very resply: your Obedt: Servts:

F S Key
Wm. H Dorsey

